Detailed Office Action
The communication dated 8/19/2022 has been entered and fully considered.
Claims 1, 12, and 13 have been amended.  Claim 3 has been canceled.  Claims 1, 2, and 4-13 are pending.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	BOWEN does not suggest not doing a cleaning.  In fact, BOWING suggests that the cleaning can occur after every puff.
Response to Arguments
In light of amendment the rejection to claim 12 has been withdrawn
Applicant argues that METCALFE is silent to the number of times the cleaning operation has been performed during a particular period.  The applicant argues the number of ties does not affect how to set the cleaning mode because it is always zero.  
	The number of cleanings is 2 (before and after the time period of use.  The applicant could argue that the number of ‘2” does not affect the setting of the cleaning mode because it is always 2.  However, the claim is based performance history which includes both the pre-set period and the number of cleanings.  In the instant case the pre-set period of time between two cleanings) determines the intensity of the cleaning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2002/0096510 METCALFE et al., hereinafter METCALFE.
METCALFE discloses a programmed microprocessor system which can be stored on memory [0014, Figure 2].  The stored instructions are for an oven but would also operate in a cigarette type vaporizer.   
METCALFE disclose a user activating a cleaning cycle (270) [0007 and Figure 3].
METCALFE obtains performance information including total use and time since the last cleaning cycle [Figure 3] which the Examiner interprets as performance history.  METCALFE sets a cleaning time (286) based upon this information [Figure 3].  The Examiner interprets each different time as a different mode of which METCALF discloses a light, medium and heavy cleaning period [claim 15].   METCALF performs cleaning (292) [Figure 3].
METCALF measures the time between two self-cleaning (number of times the self-cleaning operation has been performed) and records the total oven/heater period total activation time (a pre-set period) [Figure 4].  The mode of the METCALF is clearly set (low, medium high) depending of the number of times within a preset period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0043114 BOWEN et al., hereinafter BOWEN, in view of U.S. 2002/0096510 METCALFE et al., hereinafter METCALFE.
As for claim 1, 12, and 13, BOWEN discloses a vaporizer [Figure 1] with a controller (105), memory (125), battery (103), and heater (118) figure 1].  BOWEN further discloses the ability to activate a self-cleaning mode [0197].  
BOWEN discloses that the self-cleaning mode can operate at different times and temperatures.  However, BOWEN does not disclose recording historical data and then controlling the mode of the self-cleaning based upon said data.
In the analogous art of self-cleaning heating devices and solving similar problems with heating units METCALFE discloses 096510 METCALFE et al., hereinafter METCALFE.
METCALFE discloses a programmed microprocessor system which can be stored on memory [0014, Figure 2].  The stored instructions are for an oven but would also operate in a cigarette type vaporizer.   
METCALFE disclose a user activating a cleaning cycle (270) [0007 and Figure 3].
METCALFE obtains performance information including total use and time since the last cleaning cycle [Figure 3] which the Examiner interprets as performance history.  METCALFE sets a cleaning time (286) based upon this information [Figure 3].  The Examiner interprets each different time as a different mode of which METCALF discloses a light, medium and heavy cleaning period [claim 15].   METCALF performs cleaning (292) [Figure 3].
At the time of the invention it would be obvious to the person of ordinary skill in the art to record the historical use of the e-cigarette heater of BOWEN and record the time between cleaning of BOWEN and use that data to determine the best self-cleaning time as suggested by METCALFE.  The person of ordinary skill in the art would be motivated to adjust self-cleaning mode based upon total use and amount of self-cleaning previously done to reduce cycle time and energy usage [0004].  The person of ordinary skill in the art would expect that a long time between cleaning and a high amount of total use would result in higher amount of deposits which would necessitate longer cleaning times.
METCALF measures the time between two self-cleaning (number of times the self-cleaning operation has been performed) and records the total oven/heater period total activation time (a pre-set period) [Figure 4].  The mode of the METCALF is clearly set (low, medium high) depending of the number of times within a preset period.
As for claim 2, METCALF measures the time between two self-cleaning and records the total oven/heater period total activation time.  Therefore, METCALF has at least 2 cleaning operations performed during a first period.  METCALF discloses a first period of time for total activation of the heater for example 6 hours of use and a second longer period of time of total use of the heater for example 90 hours [Figure 4].
As for claim 4, METCALF discloses a light, medium and high cleaning mode [Figure 4, claim 15].  The Examiner interprets the high mode as an “enhanced” mode and the medium mode as the “normal” mode.  The Enhanced mode lasts for a longer period of time and therefore gives more heart.
As for claims 5 and 6, METCALF discloses changing the total time of the pre-cleaning cycle to one of three modes [Figure 4 and claim 15].  
As for claim 7, BOWEN discloses a temperature of greater than 600 degrees F [315 degrees C; 0197] which overlaps with the claimed range.  BOWEN discloses 1 minute or greater time which abuts the instant claimed range. 
As for claims 8-10, METCALF measures the time between two self-cleaning and records the total oven/heater period total activation time.  Therefore, METCALF has at least 2 cleaning operations performed during a first period.  METCALF discloses a first period of time for total activation of the heater for example 6 hours of use and a second longer period of time of total use of the heater for example 90 hours [Figure 4].
When the 2 cleanings per heater activation time is less than a threshold number an enhanced heating mode (high/normal cleaning modes are enhanced while light is a regular cleaning mode).  METCALF discloses at least 3 possible modes and therefore at least 2 thresholds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748